Citation Nr: 0601941	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  03-35 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus 
claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from January 1964 to May 1967.

This appeal arises from a November 2002 rating decision of 
the Detroit, Michigan Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for diabetes that resulted from being 
exposed to herbicides to include Agent Orange during his 
military service.

Under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the diseases set forth in 38 C.F.R. § 
3.309(e) shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met even though there is no record 
of such disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  These diseases include chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  The term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  See 38 C.F.R. § 3.309(e), Note 2 (2005).

Notwithstanding the foregoing, however, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Further, the United States Court of Appeals for 
Veterans Claims (Court) has held that where the issue 
involves medical causation, competent medical evidence is 
required to support the claim.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The Court has specifically held that the provisions of Combee 
are applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he served in the Republic of Vietnam 
during the Vietnam era.  See McCartt, at 168.

Pertinent regulations also indicate that service in Vietnam 
includes service in the waters offshore or service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii) & 
3.313(a) (2005).  Throughout the current appeal in the 
present case, the veteran has contended that he was exposed 
to Agent Orange while in the Navy.  Review of the claims 
folder indicates that the RO has denied the veteran's claims 
on the basis that the evidence of record only demonstrates 
that he served aboard a naval ship in the waters offshore of 
Vietnam and that no competent evidence has been obtained 
which confirms that he left the vessel and went ashore in 
Vietnam.

Significantly, the only service personnel record included in 
the claims folder is a copy of the DD 214N which notes the 
veteran's active service in the United States Navy with a 
last duty assignment aboard the USS Ranger.  He received the 
Armed Forces Expeditionary Medal (Vietnam) and the Republic 
of Vietnam Campaign Medal.  No attempt has been made to 
obtain any additional service personnel records or to verify, 
through appropriate sources, whether the veteran went ashore 
in Vietnam.  Consequently, the Board concludes that a remand 
of the veteran's Agent Orange claim is necessary to accord 
the RO an opportunity to procure any such available documents 
and verification.

In order to facilitate the complete development of all facts 
surrounding the veteran's putative exposure, the RO should 
request a statement from the veteran that provides as much 
detail as possible regarding the dates and circumstances of 
his exposure to Agent Orange during a period of duty or 
visitation in Vietnam.  The RO should also inform the veteran 
that he has the right to submit alternate forms of evidence 
to support his claim of service connection for diabetes due 
to exposure to Agent Orange. 

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
occasions that he was exposed to Agent 
Orange during service.  The veteran 
should provide specific details of the 
claimed exposure to Agent Orange to 
include dates, places, and detailed 
descriptions of events.  The RO should 
also inform the veteran of the right to 
submit alternative forms of evidence to 
support his service connection claim.  
This evidence may take the following 
forms (although the veteran may submit 
any evidence he finds appropriate):  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, letters written during 
service, and photographs taken during 
service.  All records, once obtained, 
should be associated with the claims 
folder.

3.  The RO should contact the National 
Archives and Records Administration in 
St. Louis, Missouri and obtain the 
veteran's complete Official Military 
Personnel File (OMPF).  The RO should 
also verify whether the veteran's active 
duty included duty or visitation in 
Vietnam.  Once obtained, all records must 
be associated with the claims folder.

4.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond.  The SSOC must contain notice 
of all relevant actions taken on the 
claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


